Title: From Thomas Jefferson to Pierre Charles L’Enfant, 22 February 1792
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles


          
            Sir
            Philadelphia Feb. 22. 1792.
          
          The advance of the season begins to require that the plans for the buildings and other public works at the Federal city should be in readiness, and the persons engaged who are to carry them into execution. The circumstances which have lately happened have produced an uncertainty whether you may be disposed to continue your services there. I am charged by the President to say that your continuance would be desireable to him; and at the same time to add that the law requires it should be in subordination to the Commissioners. They will of course recieve your propositions, decide on the plans to be pursued from time to time, and submit them to the President to be approved or disapproved, and when returned with his approbation, the Commissioners will put into your hands the execution of such parts as shall be arranged with you, and will doubtless see from time to time that these objects, and no others, are pursued. It is not pretended to stipulate here however the mode in which they shall carry on the execution. They alone can do that, and their discretion, good sense and zeal are a sufficient security that those whom they employ will have as little cause to be dissatisfied with the manner as the matter of their orders. To this, it would be injustice to them not to add, as a motive the more in this particular instance, the desire they have ever manifested to conform to the judgment and wishes of the President. The same dispositions will ensure an oblivion of whatever disagreeable may have arisen heretofore, on a perfect understanding being established as to the relation to subsist in future between themselves and those they employ, in the conduct of the works. I must beg the favor of your answer Whether you will continue your services on the footing expressed in this letter; and am with esteem Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        